GLADIS, Senior Judge:
Pursuant to Article 62, Uniform Code Of Military Justice (UCMJ), 10 U.S.C. § 862, and in compliance with Rules for Courts-Martial (R.C.M.) Rule 908(b), the Government has appealed from a ruling of the military judge dismissing the charges because of noncompliance with R.C.M. 707(a), which requires that an accused be brought to trial within 120 days after notice to him of preferral of charges under R.C.M. 308.
The issue presented by this appeal is whether, in computing R.C.M. 707(a)’s 120 day period, the Government is accountable for delays prior to 1 August 1984, the effective date of Manual for Courts-Martial, 1984, (MCM, 1984), which promulgated the rule. We find that the Government is not and reverse.
The parties agree that the accused was informed of the charges on 28 February 1984, the date on which they were preferred. No restraint was imposed. The charges were referred to trial on 2 June 1984 and the accused was arraigned after 1 August 1984. The defense assumed responsibility for delay after 13 September 1984.
Executive Order 12473 dated 13 April 1984, promulgating MCM, 1984, provides:
This Manual shall take effect on August 1, 1984, with respect to all court-martial processes taken on and after that date: Provided, That nothing contained in this Manual shall be construed to invalidate any restraint, investigation, referral of charges, designation or detail of a military judge or counsel, trial in which arraignment had been had, or other action begun prior to that date, and any such restraint, investigation, trial, or other action may be completed in accordance with applicable laws, Executive orders, and regulations in the same manner and with the same effect as if this Manual had not been prescribed; Provided further, That Rules for Courts-Martial 908, 1103(j), 1105-1107, 1110-1114, 1201, and 1203 shall not apply to any case in which findings and sentence were adjudged by a court-martial before August 1, 1984, and the post-trial and appellate review of such cases shall be completed in accordance with applicable laws, Executive orders, and regulations in the same manner and with the same effect as if this Manual had not been prescribed; Provided further, That nothing contained in this Manual shall be construed to make punishable any act done or omitted prior to August 1, 1984, which was not punishable when done or omitted; Provided further, That nothing in part IV of this Manual shall be construed to invalidate the prosecution of any offense committed before the effective date of this Manual; Provided further, That the maximum punishment for an offense committed pri- or to August 1,1984, shall not exceed the applicable limit in effect at the time of the commission of such offense; Provided further, That for offenses committed prior to August 1, 1984, for which a *591sentence is adjudged on or after August 1, 1984, if the maximum punishment authorized in this Manual is less than that previously authorized, the lesser maximum authorized punishment shall apply; And provided further, That Part V of this Manual shall not apply to nonjudicial punishment proceedings which were initiated before August 1, 1984, and nonjudicial punishment proceedings in such cases shall be completed in accordance with applicable laws, Executive orders, and regulations in the same manner and with the same effect as if this Manual had not been prescribed.
The Manual for Courts-Martial, 1969, United States (Revised edition), prescribed by Executive Order No. 11476, as amended ... is hereby rescinded, effective August 1, 1984.
R.C.M. 707 provides:
(a) In general. The accused shall be brought to trial within 120 days after notice to the accused of preferral of charges under R.C.M. 308 or the imposition of restraint under R.C.M. 304, whichever is earlier.
(b) Accountability.
(1) In general. The date on which the accused is notified of the preferral of charges or the date on which pretrial restraint is imposed shall not count for purpose of computing the time under subsection (a) of this rule. The date on which the accused is brought to trial shall count.
(e) Remedy. Failure to comply with this rule shall result in dismissal of the affected charges upon timely motion by the accused.
R.C.M. 102(b) provides:
[The Rules for Courts-Martial] shall be construed to secure simplicity in procedure, fairness in administration, and the elimination of unjustifiable expense and delay.
Resolution of the issue presented by this appeal hinges on the intent of the President when he promulgated MCM, 1984. On what date did he intend R.C.M. 707(a) to take effect? It is clear from the plain language of Executive Order 12473 that the President intended all of the portions of MCM, 1984, except those specifically excepted in the order to take effect on 1 August 1984. R.C.M. 707(a) is not specifically exempted. Thus the President clearly intended R.C.M. 707(a) to take effect on that date. In holding the Government accountable for delays prior to that date in computing the rule’s 120-day period, the military judge, in essence, gave effect to the rule prior to that date, applying it retroactively.
In promulgating R.C.M. 707(a), which requires dismissal of charges because of denial of speedy trial when an accused is not brought to trial within 120 days after notice of preferral of the charges or the imposition of restraint, MCM, 1984, radically changes the prior law which did not require dismissal of charges because of denial of speedy trial, when pretrial confinement did not exceed 90 days, if a functional analysis of all the facts, including the length of the delay, the reasons for the delay, any demand for speedy trial, and any specific prejudice to the accused, showed that the Government had proceeded with reasonable diligence and without deliberate oppression of the accused or a lack of concern for expeditious prosecution. See United States v. Hagler, 7 M.J. 944, 947 (N.C.M.R. 1979), citing Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); United States v. Powell, 2 M.J. 6 (C.M.A. 1976); and United States v. Amundson, 23 U.S.C.M.A. 308, 49 C.M.R. 598 (1975). We can find nothing in the Executive order, the rule, or the Manual to support the judge’s action in giving it effect prior to 1 August 1984 by holding the Government accountable for delays prior to that date. In view of both the radical change and the plain language of the Executive order, we are convinced that neither the drafters nor the President intended to give effect to the new speedy trial rule prior to 1 August 1984 by holding the Government accountable for delays prior to that date in computing the rule’s 120 day period. Had they so intended, we have no doubt that they would have clearly expressed that intention.
*592Therefore, we find that the military judge erred as a matter of law by dismissing the charges for lack of speedy trial because of noncompliance with R.C.M. 707(a), because he erroneously gave effect to that rule prior to 1 August 1984 by holding the Government accountable for delays prior to that date in computing the rule’s 120-day period. Accordingly, the Government’s appeal is granted and the ruling of the military judge is reversed. The charges are ordered reinstated and the case is remanded to the trial court for further proceedings.
Judge CASSEL concurs.